Proceeding pursuant to article 78 of the CFLR to review respondent’s determination, dated June 21,1974, which canceled petitioner’s restaurant liquor license and imposed a $500 bond claim. Petition granted to the extent that the determination is modified, on the law, by reducing the penalty to a suspension for a period of 30 days and the $500 bond claim. As so modified, determination confirmed and petition otherwise dismissed on the merits, without costs. In our opinion, the penalty of cancellation was excessive and constituted an abuse of discretion to the extent indicated herein. Hopkins, Acting P. J., Latham and Cohalan, JJ., concur; Brennan and Shapiro, JJ., dissent and vote to confirm the determination and dismiss the petition on the merits.